Title: From Benjamin Franklin to Timothy Horsfield, 28 January 1756
From: Franklin, Benjamin
To: Horsfield, Timothy


Dear Sir,
Fort Allen, Jan. 28. 1756
I have the Pleasure to inform you that the 6 Waggons are just arriv’d, and I suppose all right, tho’ I have not yet had time to examine the Contents. Here are 10 Lehi People buzzing me in both Ears while I write, so can only add my Thanks for your Care and Readiness to serve the Province, and am, Dear Sir, Your most obedient Servant
B Franklin
Our Compliments to Mr. Spangenberg and to Mrs. Horsefield and all Friends. Thanks for the Beer, &c. &c.
Timo. Horsefield Esqr.

Two Rifles were sent up per the Commissioners for my Son and me. Pray let me know in your next, if they came to your Hands?
 Addressed: To / Timothy Horsefield Esqr / Bethlehem
 
Dear Sir
There are likewise two Guns an old one by Erwin and another sent by Mr. Hughs for me. I request the Favour of you to take Care of them. I am Sir with Respects to Mrs. Horsfield Yours
Thos. Lloyd
 Endorsed: Mr: Franklin
